Citation Nr: 9903309	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether a timely Notice of Disagreement was filed to the 
award decision of November 3, 1993.

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active service in World War I and World War 
II.  He died in June 1963.

In decisions dated in August 1977 and January 1984, the Board 
of Veterans' Appeals (Board) found that the veteran's 
daughter, [redacted], did not qualify as a helpless child for VA 
purposes.  However, in a June 1993 decision, the Board 
determined that she was entitled to recognition as a helpless 
child.  See 38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 3.356.  
Her sister Urbana (hereinafter the appellant) was 
subsequently recognized as her legal custodian for VA 
purposes.

This matter is before the Board on appeal from a decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which found that a timely Notice of 
Disagreement had not been submitted regarding the effective 
date of payment for [redacted]'s benefits as a helpless child.


FINDINGS OF FACT

1.  In a June 1993 Board decision, the veteran's daughter, 
[redacted], was recognized as a helpless child of the veteran for 
VA purposes.  The appellant was subsequently appointed as 
[redacted]'s legal custodian for VA purposes in October 1993.

2.  In correspondence dated November 3, 1993, the RO informed 
the appellant of the amount of benefits payable to [redacted], and 
that the award was effective September 1, 1990.

3.  Sister [redacted] attempted to submit a Notice of 
Disagreement on [redacted]'s behalf in January 1984, with respect 
to the effective date of the award of VA benefits.  The RO 
forwarded this communication to the appellant in April 1984, 
and informed her that it could not be accepted as a valid 
Notice of Disagreement because Sister [redacted] was not the 
recognized custodian of [redacted].  Furthermore, the RO informed 
the appellant that her signature was necessary for the Notice 
of Disagreement to be accepted as valid.  No response was 
received from the appellant until December 1996.


CONCLUSION OF LAW

A timely and adequate Notice of Disagreement was not 
submitted for the award decision of November 3, 1993.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.301, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran had active service in World War I 
and World War II.  He died in June 1963.  

In June 1976, a claim was received contending that [redacted], the 
appellant, and their sister Agripina should all be recognized 
as helpless children of the veteran.  In rating decisions 
dated in December 1976, the RO found Agripina to be a 
helpless child, but that the appellant and [redacted] were not.  
The determination that [redacted] was not a helpless child was 
upheld by the Board in an August 1977 decision.

In February 1981, a new claim for recognition as a helpless 
child was submitted on [redacted]'s behalf by her sister, Sister 
[redacted].  The RO again determined that [redacted] was not 
entitled to recognition as a helpless child in September 
1981.  Again, the Board upheld this determination in a 
January 1984 decision.

Following the January 1984 Board decision, no communication 
was received regarding the claim that [redacted] was entitled to 
recognition as a helpless child until August 1990.  At that 
time, Sister [redacted] submitted a request on [redacted]'s behalf 
that the claim be reopened.  In a June 1993 decision, the 
Board determined that [redacted] was entitled to recognition as 
the helpless child of the veteran.

Following the Board's decision, the RO sent a letter to 
Sister [redacted] in June 1993.  At that time the RO informed 
Sister [redacted] that it had been determined that [redacted] was 
incapable of managing her own affairs, including disbursement 
of funds without limitation, and was declared incompetent for 
VA purposes.  Therefore, the RO expressed its intention to 
appoint a fiduciary who could act in this capacity as her 
custodian.

Sister [redacted] responded in August 1993 by recommending 
that the appellant be appointed as [redacted]'s custodian.  A VA 
Form 27-555, Certificate of Legal Capacity to Receive and 
Disburse Benefits, was subsequently executed by the RO in 
October 1993.  This Certificate designated the appellant as 
the legal custodian of [redacted] for VA purposes.

On November 3, 1993, the RO sent the appellant an award 
letter informing her of the amount of pension that was to be 
paid based upon the recognition of [redacted] as a helpless child.  
This letter showed that the effective date of this award was 
from September 1, 1990.

In January 1994, Sister [redacted] sent correspondence to the 
RO wherein she contended that the amount of the award was 
incorrect.  She stated that the claim for recognition of 
[redacted] as a helpless child was first made in 1976.  Therefore, 
she contended that the retroactive payment should start in 
January 1976, and not September 1990.  

The RO characterized the January 1994 correspondence from 
Sister [redacted] as an attempted Notice of Disagreement to 
the assigned effective date upon which payment of VA benefits 
was to begin.  As a result, the RO forwarded this 
correspondence to the appellant in April 1994.  At that time, 
the RO informed the appellant that Sister [redacted]'s 
correspondence could not be accepted as a valid Notice of 
Disagreement.  The RO explained that since the appellant was 
the recognized custodian of [redacted] for VA purposes, that she 
was the rightful appellant in the case and not Sister [redacted] 
[redacted].  Therefore, the appellant's signature was necessary for 
the correspondence to be accepted as a valid Notice of 
Disagreement.  It is noted that this correspondence was sent 
to the appellant's address of record.  No response was 
received from the appellant.

Sister [redacted] sent correspondence to the RO in July 1995 
wherein she disagreed with the lump-sum payment received by 
[redacted].  The RO subsequently sent a letter to the appellant 
later that same month advising her that the VA could not 
accept the Notice of Disagreement as she was the proper 
appellant in the case and not Sister [redacted].  Also, the RO 
informed the appellant that if she wished to file a Notice of 
Disagreement to please be specific on which part of the 
decision she disagreed with.  No response was received from 
the appellant.

In September 1996, Sister [redacted] inquired into the status 
of the letters disagreeing with the lump-sum payment.  

In October 1996, the RO sent correspondence to the appellant 
regarding Sister [redacted]'s statement concerning the lump-
sum payment.  The RO stated that it appeared the amount 
claimed represented the retroactive benefits based on the 
recognition of [redacted] as the helpless child of the veteran.  
It was noted that that the Board had denied the claim of 
recognition of [redacted] as a helpless child in decisions dated 
in August 1977 and January 1994.  Also, it was noted that 
Sister [redacted] had reopened the claim in August 1990, that 
the Board granted the claim in a June 1993 decision, and that 
the appellant - as the legal custodian - was informed of this 
decision by correspondence dated November 3, 1993.  At that 
time, the appellant received a retroactive benefit 
representing the period from September 1, 1990, through 
November 30, 1993.  The RO noted that under the law, payment 
of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  Since the reopened claim 
was received in August 1990, payment of monetary benefits 
commenced September 1, 1990.  Furthermore, the RO noted that 
Sister [redacted] had submitted a Notice of Disagreement in 
January 1994, concerning the effective dates on which [redacted] 
was to begin receiving VA benefits.  The RO informed the 
appellant that since she was not the one who initiated the 
Notice of Disagreement, Sister [redacted]'s correspondence was 
sent to her (the appellant) for signature as she was the 
recognized custodian of [redacted], and should be the rightful 
appellant.  Since she did not return this correspondence, the 
award decision of November 1993 became final and could no 
longer be appealed.

The appellant submitted correspondence in December 1996 
wherein she stated that she disagreed with what was stated in 
the RO's October 1996 letter.  However, she did not allege 
any specific errors of fact or law in the October 1996 
correspondence; she did not specifically state what it was in 
the correspondence that she disagreed with.

The RO replied to the above correspondence later that same 
month.  In its reply, the RO clarified the issue of the 
claimed retroactive, lump-sum payment of "$97,443.00."  The 
RO informed the appellant that this amount was just an 
approximate amount in Philippine peso, not in dollars.  It 
was noted that the field investigator who prepared the report 
failed to erase the dollar sign that was pre-printed on the 
form.  The RO assured the appellant that [redacted] had received 
the correct amount of benefits to which she was entitled.

In December 1997, Sister [redacted] again inquired into the 
status of her disagreement "filed many times" regarding the 
lump-sum payment.  The RO responded later that same month by 
sending correspondence to the appellant.  The RO reminded the 
appellant that she had been informed that the January 1984 
communication from Sister [redacted] was not accepted as a 
Notice of Disagreement because it was not signed by the 
appellant as the recognized custodian of [redacted].  Moreover, 
the RO noted that the January 1984 communication had been 
sent to the appellant for signature.  Since the appellant did 
not reply, the award decision of November 3, 1993, which paid 
benefits to [redacted] effective September 1, 1990, became final 
and could no longer be appealed. 

In September 1998, the appellant submitted a Notice of 
Disagreement to the timeliness of appeal.  A Statement of the 
Case was subsequently issued in October 1998, and the 
appellant's Substantive Appeal was received in November 1998.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except r from the date that that RO mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (1998).  If the claimant is rated incompetent by 
the VA or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his or her own behalf, a 
notice of disagreement and a substantive appeal may be filed 
by a fiduciary appointed to manage the claimant's affairs by 
the VA or a court, or by a person acting as next friend if 
the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b).

Analysis.  In the instant case, the Board finds that a timely 
and adequate Notice of Disagreement was not filed to the 
award decision of November 3, 1993.  The record clearly shows 
that [redacted] had been rated incompetent for VA purposes, and 
that the appellant was appointed as her custodian/fiduciary 
for VA purposes.  Consequently, she was the only person 
authorized under the law to submit a Notice of Disagreement 
on [redacted]'s behalf.  38 C.F.R. § 20.301(b).  Furthermore, the 
RO informed the appellant in April 1984 that Sister Mary 
Rose's attempted Notice of Disagreement from January 1984 
could not be accepted as valid without her signature.  
Therefore, she was requested to sign and return the Notice of 
Disagreement in order for it to be accepted as valid.  Thus, 
the appellant was fully informed of the inadequacy of the 
purported Notice of Disagreement and what was needed to 
correct this problem.  Since no response was received from 
the appellant within the statutory period, the Board must 
conclude that a timely and adequate Notice of Disagreement 
was not submitted to the award decision of November 3, 1993.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

Even if the Board were to accept Sister [redacted] as a person 
acting as next friend as this term is used in 38 C.F.R. 
§ 20.301(b), she has not set forth any legal theory or 
factual basis upon which to assign an earlier effective date 
for the payment of VA benefits based upon recognition of 
[redacted] as a helpless child.  As noted above, the Board denied 
recognition of [redacted] as a helpless child for VA purposes in 
decisions dated in August 1977 and January 1984, and no 
further communication was received regarding this claim until 
August 1990.  Under the law, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  Since 
the claim was reopened in August 1990 following a final 
adjudication, [redacted] is not legally entitled to an effective 
date earlier than the date her claim was reopened.  
Furthermore, under the law, payment of monetary benefits 
based on an award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991).  In the absence 
of any assertion of a legal or factual basis upon which an 
effective date earlier than September 1, 1990, may be 
assigned, there is no showing that the appointed fiduciary 
failed to take "needed" action.  

Regarding the benefit of the doubt doctrine codified at 
38 C.F.R. § 3.102, this regulation holds that when the 
evidence is in relative equipoise, the law dictates that the 
claimant prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
However, the issue of timeliness of a substantive appeal is a 
question of law; the appellant either fulfilled the 
requirements or she did not.  The Court has held that when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the legal requirements to 
perfect a timely appeal were not fulfilled, the benefit of 
the doubt doctrine is not for application in the instant 
case.  


ORDER

Inasmuch as a timely and adequate Notice of Disagreement was 
not submitted to the award decision of November 3, 1993, the 
benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 7 -
